1. What amount, if any, is plaintiff entitled to recover of defendant feed company? Answer: "$106.50, with interest."
2. Is the intervenor, Bank of Commerce and Trust Company, owner of the proceeds of the draft offered in evidence, and entitled to possession of same? Answer: "No."
From the judgment rendered the intervenor appealed. *Page 767 
This case was before us at last term, 172 N.C. 335. The questions of law involved are fully discussed in the opinion of the Court. A new trial was directed. The second issue was properly submitted and there is sufficient evidence to support the verdict.
The case appears to have been tried in full accord with our opinion.
No error.
Cited: Bank v. Rochamora, 193 N.C. 7.